DETAILED ACTION
Applicant's amendments and remarks, filed 5/20/22, are fully acknowledged by the Examiner. Currently, claims 1-21 are pending with claims 1 and 14 amended. Applicant’s amendment to claim 1 has overcome the previously filed 35 USC 112(b).  The following is a complete response to the 5/20/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber (US 2002/0128648).
Regarding claim 14, Weber teaches an electrosurgical lysing device, comprising: a shaft (par. [(0014]): a lysing tip positioned at a distal end of the shaft (tip as in Fig. 1), the lysing tip comprising at least one bead having a defined distal end and a defined proximal end (one of 30, which may be a bead structure as in par. [0015] with rolling balls or spheres, which would have a distal facing side and a proximal facing side), the at least one bead comprising an electrically non-conductive surface (bulbous members are non-conductive as in par. [0027]), wherein the at least one bead is positioned laterally of the shaft (30 on a lateral end of the shaft on one end); and at least one electrically conductive lysing segment extending between each bead of the at least one bead and an adjacent structure of the electrosurgical lysing device (lysing segment 20).
Regarding claim 15, Weber wherein a distal tip of the shaft has a shape that mimics a distal shape of an adjacent bead of the at least one bead (tip of shaft with multiple beads, such that one bead has a similar shape to another bead).
Regarding claim 16, Weber teaches wherein the shaft comprises a primary axis (axis along the shaft along the length of 40) and an angled portion adjacent to the lysing tip (angled portions splitting off the main axis of 40), the angled portion extending a distal tip of the shaft laterally of the primary axis (best seen in Fig. 1).
Regarding claim 17, Weber teaches wherein the lysing tip extends along a lysing tip axis defined at least in part by the at least one electrically conductive lysing segment (axis along the row of 20 and 30, going left to right in Fig. 3), and wherein the lysing tip axis is at least substantially perpendicular to the primary axis (axis is perpendicular to the main axis of 40).
Regarding claim 18, Weber teaches wherein the shaft further comprises a second angled portion (second angled portion as in Fig. 4 near the base of the device) and a straight portion (straight portion along the shaft), the straight portion positioned between the angled portion and the second angled portion (straight shaft portion is between the distal angled portion and the proximal angled portion).
Regarding claim 19, Weber teaches wherein the at least one bead extends along only one side of a distal tip of the shaft (beads 30 only along the distal tip of the shaft).
Regarding claim 20, Weber teaches wherein the at least one bead comprises a plurality of beads (two adjacent beads 30), each of the plurality of beads positioned adjacent to at least one lysing segment (lysing segment between the beads 30).
Allowable Subject Matter
Claims 1-13 and 21 allowed.
Claims 1-13 and 21 are allowed for the reasons in the non-final rejection dated 5/13/22.
Response to Arguments
Applicant's arguments filed 5/20/22 have been fully considered but they are not persuasive. Applicant argues that the bulbous elements cannot be considered beads. However, par. [0015] of Weber teaches rolling balls or spheres as bulbous, rather than just distal ends that extend as in Fig. 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794